Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 1 of 13
       Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 2 of 13




                                               BACKGROUND

        Plaintiff claims that he made a series of agreements to assign his right to buy several

exotic cars to Defendant Exotic Euro Cars (“EEC”), a California corporation. Compl. ¶¶ 11, 38,

47, 67, 75, 82, 97, 108, 122.1 He alleges that Defendant Andrew Michael Koss was the “sole

negotiator of the terms of the several contractual agreements,” and “the person responsible for

executing the acts, and performing the contractual obligations of the defendants.” Id. ¶ 27. He

alleges that Defendant Kain Kumar was the chief executive officer of EEC in the past, and that

Sharmini Kumar is the current chief executive officer. Id. ¶¶ 8, 15.

        On December 15, 2017, EEC, appearing through counsel, filed an answer. ECF No. 11.

On January 19, 2018, Kain and Sharmini Kumar (appearing through the same attorneys) filed a

motion to dismiss. ECF No. 30. Andrew Michael Koss has never appeared in this action.

        On April 11, 2018, EEC filed a notice of automatic stay, informing the Court that it had

filed a voluntary petition for Chapter 7 bankruptcy relief, and, as a result, continuation of this

action was stayed pursuant to 11 U.S.C. 362. ECF No. 68. After hearing from the parties, the

Court determined that effectuating the stay as against EEC required a stay of the entire litigation,

and ordered the action as a whole stayed pending resolution of the bankruptcy proceeding. ECF

No. 84. In entering the stay, this Court ordered counsel for EEC to file a status letter every sixty

days updating the Court on the status of the bankruptcy proceedings. Id.

        On February 7, 2019, however, counsel for EEC, Kain Kumar, and Sharmini Kumar

moved to withdraw from the litigation. ECF No. 103. That motion was granted by the

Honorable Debra C. Freeman on July 18, 2019. ECF No. 113. Judge Freeman cautioned EEC

that corporations cannot appear pro se and warned that failure to retain counsel could result in


1
 As filed on the docket, the complaint is divided up over ECF Nos. 1, 1-1, and 1-2. For ease of reference, the Court
will cite to paragraphs in the complaint without reference to their ECF docket number.


                                                         2
      Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 3 of 13




the entry of a default judgment against it once the stay is lifted. Id. at 3. Judge Freeman also

cautioned Kain and Sharmini Kumar that if they failed to retain new counsel, they would be

expected to proceed “pro se (i.e. without the assistance of an attorney),” and directed them to

provide their contact information to the Pro Se Office. Id. at 3–4. In the event that Kain and

Sharmini Kumar chose to proceed on their own behalf without counsel, Judge Freeman ordered

them to submit status letters every sixty days regarding the status of the bankruptcy proceeding,

in compliance with this Court’s May 4, 2018 Order. Id. at 3. Judge Freeman’s order was served

on EEC, and Kain and Sharmini Kumar via mail on July 19, 2019. ECF No. 114.

       On July 25, 2019, the Court ordered Defendants to file, on September 1, 2019 and every

60 days thereafter, a letter updating the Court as to the status of the bankruptcy proceeding. ECF

No. 115. Defendants failed to comply. On September 4, 2019, the Court ordered all parties to

file a status letter by September 10, 2019. ECF No. 116. Again, no such letter was filed. On

September 13, 2019, the Court again ordered the parties to file a status letter by October 4, 2019.

ECF No. 117. That same day, the Court received an email from Plaintiff with a status letter

attached, indicating that the bankruptcy proceeding was still underway. On October 4, 2019,

Plaintiff filed a more detailed letter on the docket (via the Pro Se Office), which again indicated

that bankruptcy proceedings continued. ECF No. 118. Additionally, Plaintiff sought leave to

file an order to show cause why the stay should not be lifted. Id. at 2–3. On December 5, 2019,

the Court ordered EEC to appear through counsel, and Kain and Sharmini Kumar to either

appear through counsel or on their own behalf, by January 6, 2020, and further directed them to

provide the Court with an update on the status of EEC’s bankruptcy proceeding. ECF No. 119.

To date, none of EEC, Kain Kumar or Sharmini Kumar has responded to that order.




                                                 3
       Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 4 of 13




        On February 18, 2020, the Honorable Victoria S. Kaufman, of the Bankruptcy Court,

granted Plaintiff’s motion for relief from the automatic stay in order to allow him to pursue this

action. See In re: Exotic Euro Cars, Inc., 1:18 Bankr. 10886 (C.D. Cal. Bankr. Feb. 18, 2020),

ECF No. 104.2 Judge Kaufman held, however, that “[t]he automatic stay will remain in effect as

to enforcement of any resulting judgment against the debtor or the debtor’s bankruptcy estate,

except that the movant may retain the right to file a proof of claim under 11 U.S.C. § 501.” Id. at

2.

                                                DISCUSSION

        There are seven motions pending before the Court:

(1) Kain and Sharmini Kumar’s January 19, 2018 motion to dismiss the complaint under Rules

12(b)(2), 12(b)(4), and 12(b)(6) of the Federal Rules of Civil Procedure, ECF No. 30;

(2) Plaintiff’s March 8, 2018 motion to strike EEC’s answer to the complaint, ECF No. 49;

(3) Plaintiff’s March 24, 2018 motion for leave to file an amended complaint, ECF No. 60;

(4) Plaintiff’s May 8, 2018 “motion for an order directing the Clerk of Court, or the Pro Se

Intake Unit to correct clerical docketing, or filing error,” ECF No. 86;

(5) Plaintiff’s February 27, 2020 motion for the Court to lift the stay of this action, grant Plaintiff

leave to file an amended complaint, and find that Defendants have willfully defaulted in this

action, ECF No. 127;

(6) Plaintiff’s May 19, 2020 motion for an order relieving him of the duty to report to this Court

the status of EEC’s Chapter 7 petition, ECF No. 129; and

(7) Plaintiff’s May 19, 2020 motion renewing his request for the Court to grant relief from the

stay of this action, ECF No. 130.


2
 The Court may take judicial notice of proceedings in another court. See Glob. Network Commc’ns, Inc. v. City of
New York, 458 F.3d 150, 157 (2d Cir. 2006).


                                                        4
          Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 5 of 13




          The Court will first address Plaintiff’s requests for relief from the Court’s order staying

this action and directing the parties to update the Court on the status of EEC’s bankruptcy

proceedings. It will then turn to Kain and Sharmini Kumar’s motion to dismiss, followed by

Plaintiff’s motion to amend his complaint and his motion to strike EEC’s answer. Finally, the

Court will address Plaintiff’s request for a finding that Defendants have willfully defaulted.

    I.       Stay

          This action was stayed as against EEC automatically under 11 U.S.C. § 362(a)(1), and

against the remaining Defendants because there was no way to litigate the claims against those

Defendants without implicating EEC. See ECF No 84. Because the Bankruptcy Court has now

lifted the stay in order to permit Plaintiff to proceed with this litigation, there is no reason for the

action to remain stayed as against any of the Defendants.

          Accordingly, the stay is LIFTED. As a result, there is no longer a need for Plaintiff or

any other party to report to this Court on the status of EEC’s bankruptcy proceedings. Plaintiff’s

motion for relief from that obligation is GRANTED.

    II.      Personal Jurisdiction

          Prior to the entry of a stay, Kain and Sharmini Kumar moved to dismiss the claims

against them on a number of grounds, including that the Court lacks personal jurisdiction over

them. ECF No. 31 at 6–11. The Court agrees that it lacks personal jurisdiction over Kain and

Sharmini Kumar.

          “On a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2), the

plaintiff bears the burden of establishing personal jurisdiction.” BWP Media USA Inc. v.

Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 349 (S.D.N.Y. 2014) (citing MacDermid, Inc. v.

Deiter, 702 F.3d 725, 727 (2d Cir. 2012)). Where, as here, “the Court has not held an




                                                    5
       Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 6 of 13




evidentiary hearing on this issue, Plaintiff need only make a prima facie showing of jurisdiction

through affidavits and supporting materials to satisfy this burden.” Golden Archer Investments,

LLC v. Skynet Fin. Sys., No. 11 Civ. 3673, 2012 WL 123989, at *3 (S.D.N.Y. Jan. 3, 2012).

           “In diversity cases, the issue of personal jurisdiction is governed by the law of the forum

state,” here, New York. D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006). To

establish personal jurisdiction under New York law, a plaintiff must demonstrate that the

defendant “was ‘present’ and ‘doing business’ [in New York] within the meaning of [New York

Civil Practice Law and Rules (“C.P.L.R.”)] § 301,” or that the defendant “committed acts within

the scope of New York’s long-arm statute, [C.P.L.R.] § 302.” Schultz v. Safra Nat’l Bank of

New York, 377 F. App’x 101, 102 (2d Cir. 2010) (summary order). In other words, the plaintiff

must show that either general or specific jurisdiction exists. See, e.g., AVRA Surgical Robotics,

Inc. v. Gombert, 41 F. Supp. 3d 350, 358 (S.D.N.Y. 2014)

           Plaintiff’s complaint contains no allegations, and he has submitted no evidence, that Kain

or Sharmini Kumar are subject to general jurisdiction in New York. C.P.L.R. § 301 allows a

court to exercise personal jurisdiction over a nondomiciliary defendant that is “engaged in such a

continuous and systematic course of doing business [in New York] as to warrant a finding of its

presence in this jurisdiction.” Landoil Res. Corp. v. Alexander & Alexander Servs., Inc., 918

F.2d 1039, 1043 (2d Cir. 1990) (internal quotation marks and citations omitted). Plaintiff has not

provided the Court with any reason to believe that Kain or Sharmini Kumar fall within that

statute.

           Nor has Plaintiff put forward allegations or evidence showing that Kain or Sharmini

Kumar are subject to specific jurisdiction here. The complaint alleges only contract claims, so

the relevant provision of New York law is C.P.L.R. § 302(a)(1), which allows a court to exercise




                                                    6
      Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 7 of 13




personal jurisdiction over a non-domiciliary defendant that “transacts any business within the

state or contracts anywhere to supply goods or services in the state,” N.Y. C.P.L.R. § 302(a)(1),

so long as “the claim asserted . . . arise[s] from that business activity,” Licci ex rel. Licci v.

Lebanese Canadian Bank, SAL, 732 F.3d 161, 168 (2d Cir. 2013) (internal quotation marks and

citation omitted). Plaintiff alleges that his contracts with EEC designated New York as the

venue for any dispute, Compl. ¶ 2, but he has not demonstrated any contacts between Kain or

Sharmini Kumar and this forum—much less contacts that gave rise to his claims. Though

Plaintiff alleges that the contracts at issue contain forum selection clauses designating New York

as the appropriate venue for any dispute, Compl. ¶ 2, nothing in the terms of those contracts

references Kain or Sharmini Kumar, or provides any indication that the forum selection clause

would apply to them. See Compl. Exs. 20–27.

        Plaintiff’s complaint alleges that “[EEC] is the alter ego” of the Kain and Sharmini

Kumar, Compl. ¶¶ 13–14, but provides no factual allegations to support that conclusion. “[T]he

corporate veil may be pierced to impute jurisdiction” to its shareholders “if a corporation is

merely a shell.” Cardell Fin. Corp. v. Suchodolski Assocs., Inc., No. 09 Civ. 6148, 2012 WL

12932049, at *14 (S.D.N.Y. July 17, 2012) (internal quotation marks, citation, and alterations

omitted), report and recommendation adopted, 896 F. Supp. 2d 320 (S.D.N.Y. 2012); see also

Packer v. TDI Sys., Inc., 959 F. Supp. 192, 202 (S.D.N.Y. 1997) (“A corporation’s consent to

jurisdiction under a forum selection clause can be applied to obtain jurisdiction over an

individual officer by disregarding the corporate entity under the doctrine of piercing the

corporate veil.”). In evaluating whether a corporation is an alter ego of another party, “courts

look to a variety of factors, including (1) the failure to observe corporate formalities; (2) whether

the corporation is undercapitalized; (3) any intermingling of personal and corporate funds; (4)




                                                    7
      Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 8 of 13




the sharing of common office space or telephone numbers; (5) an overlap of ownership,

directors, officers or other personnel; and (6) whether the corporation has been used to perpetrate

a wrongful act against the plaintiff. . . . No one factor is determinative, but rather the key inquiry

is whether the corporation is being used by the alleged dominating entity to advance its own

personal interests as opposed to furthering the corporate ends.” Id. at *15 (internal quotation

marks, citations, and alterations omitted). Plaintiff’s complaint speaks to none of those factors.

Accordingly, the Court cannot credit the bare allegation that EEC is an alter ego of Kain or

Sharmini Kumar.

          The Court concludes, therefore, that it lacks personal jurisdiction over Kain and Sharmini

Kumar. Accordingly, their motion to dismiss under Rule 12(b)(2) is GRANTED.

   III.       Motion to Amend

          Plaintiff moved to amend his complaint in response to Kain and Sharmini Kumar’s

motion to dismiss. ECF No. 60; see ECF No. 62 ¶ 18 (“Plaintiff prepared an [amended]

[c]omplaint which does not add additional causes of action but merely seeks to better articulate

facts that support the equitable relief of piercing the corporate veil of the [D]efendant [EEC].”)

Under Rule 15(a) of the Federal Rule of Civil Procedure, a court “should freely give leave [to

amend] when justice so requires.” Denial of leave to amend is proper on the basis of “undue

delay, bad faith, dilatory motive, and futility.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo

Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015). “Granting leave to amend is futile if it appears that

plaintiff cannot address the deficiencies identified by the court and allege facts sufficient to

support the claim.” Panther Partners Inc. v. Ikanos Commc’ns, Inc., 347 F. App’x 617, 622 (2d

Cir. 2009).




                                                  8
      Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 9 of 13




       Plaintiff’s proposed amended complaint does not allege facts that would give rise to

personal jurisdiction in this Court over Kain or Sharmini Kumar. See Proposed Compl, ECF No.

60-1. It contains some allegations that appear intended to establish Plaintiff’s alter ego theory.

See id. ¶¶ 30–80. For example, Plaintiff alleges that EEC failed to follow a number of corporate

formalities. Id. ¶¶ 32–36, 44–55. But “in the case of small privately held corporations where the

trappings of sophisticated corporate life are rarely present,” the Second Circuit has held that

“preoccupation with questions of structure, financial and accounting sophistication or dividend

policy or history” is not appropriate. William Wrigley Jr. Co. v. Waters, 890 F.2d 594, 601 (2d

Cir. 1989).

       The proposed amended complaint does not otherwise meaningfully speak to the alter ego

factors. It points out that Sharmini Kumar served as a corporate officer and director of EEC.

Proposed Compl. ¶ 43. It alleges in a conclusory fashion that EEC was undercapitalized, and

that Kain or Sharmini Kumar used the assets of the corporation for their own purposes. Id.

¶¶ 52, 56. It asserts, without detail, that EEC has caused harm to other individuals, relying on

other lawsuits against the company. Id. ¶¶ 58–60, 63–69. And it claims, again without any

supporting factual allegations, that Kain and Sharmini Kumar “when faced with the prospect of

honoring their contractual obligations to the Plaintiff . . . willfully, maliciously, and fraudulently

conveyed the assets of [EEC] to themselves for their personal benefit.” Id. ¶ 79.

       Most of the proposed complaint’s alter ego allegations are either conclusory or irrelevant;

taken together, they are not sufficient to show that EEC was “used by the [Kumars] to advance

[their] own personal interests as opposed to furthering the corporate ends.” Cardell, 2012 WL

12932049, at *15 (internal quotation marks, citations, and alterations omitted). As a result, the




                                                  9
     Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 10 of 13




Court concludes that Plaintiff’s proposed amendments to the complaint would fail to establish

personal jurisdiction over Kain or Sharmini Kumar, and so would be futile.

         Accordingly, Plaintiff’s motion for leave to amend is DENIED.

   IV.      Motion to Strike

         Before this action was stayed, Plaintiff moved to strike EEC’s answer and moved for

sanctions, essentially on the grounds that it was improper for EEC to deny or decline to admit

many of the allegations in Plaintiff’s complaint. See ECF No. 49 at 18–23. Rule 12(f) of the

Federal Rules of Civil Procedure permits a court to “strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” The statements that

Plaintiff challenges do not meet that standard. A motion to strike is not an appropriate vehicle

for a court to determine whether the statements in a pleading are supported by or contrary to the

evidence—answering those questions is the whole purpose of litigation. See Avent v. Solfaro,

210 F.R.D. 91, 94 (S.D.N.Y. 2002) (“Avent urges the Court to strike portions of defendants’

answer that constitute denials of his specific factual allegations because Avent claims the

evidence is clear that his allegations are true. In other words, Avent requests that this Court rule

on certain factual disputes by granting the motion to strike. Factual disputes are best resolved

once the parties have conducted discovery and once the Court can better determine the case on

its merits, and defendants’ allegations, therefore, should not be stricken.”).

         At this stage of the litigation, sanctions are likewise entirely inappropriate. See Oliveri v.

Thompson, 803 F.2d 1265, 1275 (2d Cir. 1986) (“[I]n imposing [R]ule 11 sanctions, the court is

to avoid hindsight and resolve all doubts in favor of the signer. . . . [R]ule 11 is violated only

when it is patently clear that a claim has absolutely no chance of success.” (internal quotation

marks and citation omitted)).




                                                   10
     Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 11 of 13




          Accordingly, Plaintiff’s motion to strike EEC’s answer and for sanctions is DENIED.

   V.        Motion to Correct Docket

          Plaintiff requests that the Court order the Clerk of Court to combine on the docket his

motion for leave to amend, ECF No. 60, and his affidavit and memorandum of law in support of

that motion, ECF No. 62, which are currently listed as separate docket entries. See ECF No. 86.

This is not an appropriate subject for a motion. Proper docketing is helpful to the Court and the

parties in efficiently managing cases. But Plaintiff has suffered no legal harm as a result of the

alleged error in docketing—and he may rest assured that the Court has carefully reviewed his

filings, and will continue to do so, regardless of the precise order in which they appear on the

docket.

          Plaintiff’s “motion for an order directing the Clerk of Court, or the Pro Se Intake Unit to

correct clerical docketing, or filing error” is DENIED.

   VI.       Default

          Finally, Plaintiff asks the Court to hold that all of the Defendants have willfully

defaulted, presumably as a prelude to moving for a default judgment under Rule 55 of the

Federal Rules of Civil Procedure. See ECF No. 127. It is not, however, appropriate for the

Court to rule on that issue in the abstract. If Plaintiff wishes to seek a default judgment, he must

follow the procedures set out by Rule 55 of the Federal Rules of Civil Procedure, Local Civil

Rule 55.1, and Rule III(M) of this Court’s Individual Practices in Civil Cases. See Caidor v.

Onondaga Cty., 517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to

inform themselves regarding procedural rules and to comply with them.” (internal quotation

marks and citation omitted)).




                                                   11
     Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 12 of 13




       The Court notes that “[b]efore a court grants a motion for default judgment, the court

must also assure itself that it has subject matter jurisdiction over the action, and may assure itself

that it has personal jurisdiction over the defendant[s].” Bersoum v. Abotaeta, No. 16 Civ. 987,

2017 WL 3446819, at *2 (S.D.N.Y. Aug. 10, 2017) (internal quotation marks, citations, and

alterations omitted). In addition, “prior to entering default judgment, a district court is required

to determine whether the plaintiff’s allegations establish the defendant[s’] liability as a matter of

law.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (internal

quotation marks and citation omitted).

       If Plaintiff decides to seek a default judgment, he should be aware that he has an

obligation to follow the Court’s procedural rules, to show clearly that this Court has both subject-

matter and personal jurisdiction over the remaining Defendants, and to demonstrate that his

claims are sufficient to establish those Defendants’ liability for whatever damages he seeks

                                          CONCLUSION

       For the foregoing reasons, it is ORDERED that:

       1.      The stay is LIFTED. No further reports on EEC’s bankruptcy proceedings are

               required.

       2.      Kain and Sharmini Kumar’s motion to dismiss for lack of personal jurisdiction is

               GRANTED.

       3.      Plaintiff’s motion to amend his complaint is DENIED.

       4.      Plaintiff’s motion to strike EEC’s answer is DENIED.

       5.      Plaintiff’s motion to correct what he deems a docketing error is DENIED.

       6.      Plaintiff’s request that the Court hold that all of the Defendants have willfully

               defaulted is DENIED without prejudice.




                                                  12
     Case 1:17-cv-07762-AT-DCF Document 139 Filed 08/07/20 Page 13 of 13




       The Clerk of Court is directed to terminate the motions at ECF Nos. 30, 49, 60, 86, 127,

129, and 130.

                                       Mailing This Order

       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

       The Clerk of Court is further directed to mail a copy of this order to Exotic Euro Cars at

the following address, which is on file with the California Secretary of State as the entity’s

mailing address:

       Exotic Euro Cars
       22223 Ventura Blvd.
       Woodland Hills, CA 91364

       The Clerk of Court is further directed to mail a copy of this order to Kain Kumar and

Sharmini Kumar at the following address:

       Kain Kumar and Sharmini Kumar
       4820 Balboa Avenue
       Encino, CA 91316

       SO ORDERED.

Dated: August 7, 2020
       New York, New York




                                                 13
